Citation Nr: 1734840	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for arthritis, to include as due to herbicide exposure.

4.  Entitlement to service connection for degenerative disc disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for an ear disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to January 1969.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2013, the Veteran presented sworn testimony during a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In November 2014, the Board remanded the Veteran's claims to determine whether herbicides were used or tested at the Air Force Base in Ubon, Thailand, where the Veteran was stationed during service, and to associate with the claims file any VA records from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan.  The Veteran was then to be scheduled for VA examinations for the five conditions for which he is seeking service connection.  

The issues of entitlement to service connection for COPD, arthritis, and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to RO.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of diabetes mellitus, to include as due to herbicide exposure.

2.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of an ear disability, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for ear disability, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated May 2009 and April 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions regarding diabetes and the Veteran's ear disorder are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including diabetes, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

If a Veteran is exposed to an herbicide agent during active service and one of the listed diseases manifests any time after service, the disability is presumed related to the exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If herbicide agent exposure is not presumed, the Veteran may attempt to show herbicide agent exposure on a facts-found basis.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Exposure then becomes a matter of fact to be determined by the Board.

The Veteran argues that he developed diabetes and an ear disorder as a result of exposure to herbicide agents at the United States Air Force Base in Ubon, Thailand, where he was stationed between April 1967 and May 1968.  During an April 2013 hearing, the Veteran testified that he sometimes performed duties at the perimeter of this base.  Unfortunately, in correspondence dated October 2016, the Air Force Historical Research Agency informed the RO that Ubon did not use commercial grade herbicides for vegetation control until June 22, 1970, which was well after the Veteran was discharged.  Presumptive herbicide agent exposure is not established.  The Veteran has provided no arguments that would establish a facts-found basis for herbicide agent exposure.  

Regarding diabetes, the April 2015 VA examiner opined that it was less likely than not that diabetes was incurred in or caused by an in-service injury, event, or illness.  The examiner noted that there was no indication of onset of diabetes during active service, and that the evidence of onset was in 2009.  Thus, direct service connection for diabetes mellitus is also not warranted.

Vertigo is the only ear disorder diagnosed in the April 2015 VA examination.  The examiner considered the Veteran's medical history and lay testimony regarding symptomatology, but opined that the Veteran's vertigo and ear pain were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted the Veteran's in-service episode of dizziness, but explained that there was resolution with no further complaints, no diagnosis during service, and that the first reported complaints of dizziness were in 2001.  The examiner concluded that there was no relationship between the Veteran's in-service reports of dizziness and his current condition.  

These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by reasoned medical explanations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  There can be no service connection without a medical nexus opinion in this case because diabetes and an ear disorder are not the types of disabilities that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, because the evidence preponderates against the claims of service connection for diabetes and an ear disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for an ear disability, to include as due to herbicide exposure, is denied.  


REMAND

Three addendum medical opinions are required.  Regarding chronic obstructive pulmonary disease (COPD), the RO has completed an examination, but provided no medical opinion.  An opinion is required in order for the Board to decide this claim.  

Regarding arthritis and degenerative disc disease, the April 2016 VA examiner opined that these disorders are less likely than not related to service.  The examiner noted the lack of evidence of an in-service injury, the lack of evidence of continuity of care after military service, and that the preponderance of medical literature shows that age is the cause for the development of these disorders.  The examiner considered the Veteran's lay statements about hurting his back while cliff diving into Lake Superior during service, but did not consider the Veteran's hearing testimony regarding post-service use of over-the-counter drugs to self-medicate, post-service receipt of cortisone shots for back pain while working in furniture sales (the first treatments occurred roughly five years after discharge), and statements that he experienced back pain during service.  The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  A new medical opinion that addresses lay testimony of symptomatology is necessary.  

As discussed above, the Veteran has not established in-service exposure to herbicide agents on a presumptive basis.  On remand, the RO need not address service connection based on herbicide exposure.  

VA treatment records to October 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed chronic obstructive pulmonary disease (COPD) was incurred in or aggravated by the Veteran's service; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed arthritis was incurred in or aggravated by the Veteran's service, including but not limited to the Veteran's reported accident while cliff diving; and 

c. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed degenerative disc disease was incurred in or aggravated by the Veteran's service, including but not limited to the Veteran's reported accident while cliff diving.  

In reaching these opinions, the examiner must consider the transcript of the June 2014 hearing, including reports of post-service use of over-the-counter drugs to self-medicate, post-service receipt of cortisone shots while working in furniture sales (the first treatments occurred roughly five years after discharge), and reports of pain during service.  For purposes of rendering the medical opinions, the examiner should assume that the Veteran's hearing testimony is credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

Whether to schedule the Veteran for additional VA examinations is left to the discretion of the examiner selected to write the addendum opinions.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


